UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4342


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CURTIS WATKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:13-cr-00120-1)


Submitted:   October 28, 2014              Decided:   November 6, 2014


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Acting Federal Public Defender, Jonathan D.
Byrne, Appellate Counsel, Lex A. Coleman, Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant. R.
Booth Goodwin, II, United States Attorney, C. Haley Bunn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Curtis Watkins entered a conditional guilty plea to

possession of a firearm by a convicted felon, in violation of 18

U.S.C.    §§    922(g)(1),         924(a)(2)        (2012),       and   was     sentenced     to

eighty-four       months’         imprisonment       and        three   years’     supervised

released.        Watkins’         plea    preserved        his     right     to   appeal     the

district       court’s      order     denying       his    motion       to   suppress.        On

appeal,     Watkins         argues       that    the       district      court      erred     in

concluding       that       the    officers’        stop-and-frisk             satisfied     the

reasonable suspicion standard set forth in Terry v. Ohio, 392
U.S. 1 (1968).

               When considering a district court’s ruling on a motion

to   suppress,     this       court      reviews       the       district      court’s     legal

conclusions de novo and its factual findings for clear error.

United    States       v.    McGee,      736 F.3d 263,    269   (4th      Cir.   2013).

Where, as here, the district court denies a suppression motion,

we construe the evidence in the light most favorable to the

government.       United States v. Black, 707 F.3d 531, 534 (4th Cir.

2013).

               “[A]n        officer      may,       consistent          with      the    Fourth

Amendment, conduct a brief, investigatory stop when the officer

has a reasonable, articulable suspicion that criminal activity

is   afoot.”       Illinois         v.   Wardlow,         528 U.S. 119,      123    (2000).

“Moreover, if the officer has a reasonable fear for his own and

                                                2
others’      safety    based       on     an    articulable      suspicion     that     the

suspect may be armed and presently dangerous, the officer may

conduct a protective search of, i.e., frisk, the outer layers of

the suspect’s clothing for weapons.”                         United States v. Holmes,

376 F.3d 270,    275    (4th       Cir.    2004)    (internal     quotation      marks

omitted).

              The officer must have “at least a minimal level of

objective justification for making the stop” and “must be able

to    articulate      more     than        an       inchoate    and    unparticularized

suspicion or hunch of criminal activity.”                        Wardlow, 528 U.S. at

123-24 (internal quotation marks and citations omitted).                             Courts

assess the legality of a Terry stop under the totality of the

circumstances,        giving       “due    weight       to    common   sense   judgments

reached by officers in light of their experience and training.”

United States v. Perkins, 363 F.3d 317, 321 (4th Cir. 2004).

Applying these principles, we conclude that, under the totality

of the circumstances, the officers had reasonable suspicion to

stop Watkins and frisk him for weapons.

              Accordingly, we affirm the district court’s judgment.

We    dispense   with       oral    argument         because    the    facts   and    legal




                                                3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4